 Case 3:19-cv-00138-K-BN Document 53 Filed 08/12/20        Page 1 of 1 PageID 407



                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

NATALIE YAMMINE and WALLY                 §
YAMMINE,                                  §
                                          §
             Plaintiffs,                  §
                                          §
V.                                        §         No. 3:19-cv-138-K
                                          §
PNC BANK NATIONAL                         §
ASSOCIATION and SELECT                    §
PORTFOLIO SERVICING, INC.,                §
                                          §
             Defendants.                  §

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The District Court reviewed

the proposed findings, conclusions, and recommendation for plain error. Finding none,

the Court ACCEPTS the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge.

       SO ORDERED.

       Signed August 12th, 2020.


                                              ED KINKEADE
                                              UNITED STATES DISTRICT JUDGE
